Name: Commission Regulation (EC) No 323/97 of 21 February 1997 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products
 Type: Regulation
 Subject Matter: technology and technical regulations;  consumption;  fisheries;  natural environment;  marketing
 Date Published: nan

 Avis juridique important|31997R0323Commission Regulation (EC) No 323/97 of 21 February 1997 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products Official Journal L 052 , 22/02/1997 P. 0008 - 0009COMMISSION REGULATION (EC) No 323/97 of 21 February 1997 amending Council Regulation (EC) No 2406/96 laying down common marketing standards for certain fishery products THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products (1), as last amended by Regulation (EC) No 3318/94 (2), and in particular Article 2 (4) thereof,Whereas Council Regulation (EC) No 2406/96 (3) introduces in particular a new scale of size categories for herring of the species Clupea harengus; whereas in the case of Baltic herring this new scale establishes a specific size for products taken and landed north of 59 ° 30' but does not include that previously applicable in the whole of the Baltic;Whereas this omission fails to take account of the production and sales conditions of herring taken in the Baltic, south of 59 ° 30'; whereas steps should be taken therefore to establish the appropriate size category for this product again by amending Regulation (EC) No 2406/96 accordingly;Whereas this amendment will constitute a technical adjustment to the common marketing standards as provided for in Article 2 (4) of Regulation (EEC) No 3759/92;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1 In Annex II to Regulation (EC) No 2406/96, the scale of size categories applicable to Baltic herring (Clupea harengus) is hereby amended in accordance with the Annex to this Regulation.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 1997.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 February 1997.For the CommissionEmma BONINOMember of the Commission(1) OJ No L 388, 31. 12. 1992, p. 1.(2) OJ No L 350, 31. 12. 1994, p. 15.(3) OJ No L 334, 23. 12. 1996, p. 1.ANNEX Amendment to the scale of size categories for Baltic herring >TABLE>